United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2664
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Angela Marie Gray,                      *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: March 8, 2010
                                Filed: May 28, 2010
                                 ___________

Before BYE, ARNOLD, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

     Angela Gray pled guilty to one count of executing a scheme to defraud U.S.
Bank by means of materially false and fraudulent pretenses, representations, and
promises, in violation of 18 U.S.C. § 1344. The district court1 imposed a sentence of
87 months’ imprisonment. Gray appeals, and we affirm.




      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
       After Gray entered her plea of guilty, the United States Probation Office
calculated Gray’s advisory guideline sentencing range as 33 to 41 months. Gray
urged the district court to sentence below the advisory range, arguing that her
placement in criminal history category VI overstated the seriousness of her criminal
history, that she did not present a high risk of recidivism, and that her ready
cooperation with law enforcement merited leniency. Calling Gray “a persistent and
unrelenting thief” and “recidivism personified,” the district court not only rejected
Gray’s request for leniency, but decided to vary upward from the advisory range to
impose a sentence of 87 months’ imprisonment.

       Gray appeals her sentence, arguing that the district court committed procedural
error by failing to consider the sentencing factors listed in 18 U.S.C. § 3553(a) and by
failing to explain its chosen sentence. She also contends that the sentence of 87
months’ imprisonment is substantively unreasonable.

        In reviewing a sentence after Gall v. United States, 552 U.S. 38 (2007), we
“must first ensure that the district court committed no significant procedural error,”
including a failure to consider the § 3553(a) factors or to provide an adequate
explanation of the chosen sentence. Id. at 50-51. If the district court’s sentencing
decision is procedurally sound, we may then consider whether the sentence imposed
is substantively reasonable. Id. at 51. This analysis “take[s] into account the totality
of the circumstances, including the extent of any variance” from the advisory
guideline range, and “a major departure should be supported by a more significant
justification than a minor one.” Id. at 50-51. When reviewing substantive
reasonableness, we apply a deferential abuse-of-discretion standard, recognizing the
district court’s “access to, and greater familiarity with, the individual case and the
individual defendant.” Id. at 51 (internal quotation omitted).

       Gray contends that the district court’s consideration of the § 3553(a) factors was
faulty because it focused almost exclusively on her criminal history, without giving

                                          -2-
adequate consideration to information that she provided to law enforcement or to
factors suggesting she may present a low risk of recidivism. She also asserts that the
district court erred by failing to discuss specific factors that she raised in her
sentencing memorandum and in oral argument at sentencing. Because Gray did not
raise these objections in the district court, we review for plain error. United States v.
Burnette, 518 F.3d 942, 946 (8th Cir. 2008).

       At the sentencing hearing, the district court explained its reasoning at length.
The court recognized positive aspects of Gray’s life, including her pursuit of
education and attempts at learning a trade. But the court concluded that Gray’s
persistent acts of theft and fraud outweighed any mitigating factors and that the
advisory guideline range was not adequate to achieve the sentencing goals of
deterrence, protection of the public, and punishment. We are satisfied that the court
considered the relevant factors, both positive and negative, before pronouncing
sentence and did not commit a plain procedural error.

       Under our deferential standard of review, we conclude that the sentence
imposed was not substantively unreasonable. Gray’s extensive history of theft and
fraud, and her apparent inability to break from this history and discontinue criminal
activity, provided a reasonable basis for the district court’s decision to vary upward
from the advisory guideline range. See United States v. Hill, 513 F.3d 894, 899 (8th
Cir. 2008); United States v. Washington, 515 F.3d 861, 867 (8th Cir. 2008).

      The judgment of the district court is affirmed.
                       ______________________________




                                          -3-